ORDER.
PER CURIAM.
Defendant appeals from his conviction by a jury for two counts (Counts I & II) of first degree assault, § 565.050, RSMo 1986, one count (Count III) of attempted forcible rape, § 564.011.1, RSMo 1986, § 566.030 RSMo Supp.1993, and one count (Count IV) of attempted forcible sodomy, § 564.011.1, RSMo 1986, § 566.060, RSMo Supp.1993. He was sentenced by the court in, accord with the jury’s assessment to twenty years’ imprisonment on Count I, thirty years on Count II, thirty years on Count III, and thirty years on Count IV. The sentences in Count I and II are to run concurrently with each other. Count III is to run consecutively to Counts I and II. Count IV is to run concurrently with Count III, and consecutively to Counts I and II. Defendant also appeals from the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We affirm. We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been famished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).